Citation Nr: 0426524	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  99-20 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.  

3.  Entitlement to service connection for painful legs.  

4.  Entitlement to service connection for asthma.  

5.  Entitlement to service connection for a 
psychophysiological cardiovascular reaction (claimed as a 
nervous condition) claimed as secondary to the veteran's 
service-connected left eye disorder.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1951 to 
November 1953, with subsequent as yet unverified service in a 
Reserve or National Guard component of the United States 
Armed Forces.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which the issues listed on the title 
page of this decision.  The appellant disagreed and this 
appeal ensued.  The Board remanded the case in June 2001 for 
additional evidentiary development.  

This case has been advanced on the docket.  See 38 C.F.R. 
§ 20.900(c) (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In the June 2001 remand, the Board asked the RO to request 
complete copies of the appellant's Reserve personnel and 
medical records from the service department, the National 
Personnel Records Center (NPRC), and/or other appropriate 
records depository.  The claims file includes no indication 
that the RO has contacted a service department, the NPRC, or 
any other records depository.  A remand by the Court or the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The appellant alleges in part that the 
disabilities claimed were incurred, aggravated, or treated 
during periods of Reserve or National Guard service.  The 
dates and other specific information regarding the 
appellant's Reserve or National Guard service are central to 
the adjudication of the claim.  

In the June 2001 remand, the Board also asked the RO to ask 
the appellant to provide a detailed description of the dates 
of his Reserve and/or national guard service, and to provide 
complete copies of all records in his possession associated 
with that service.  The RO did so in a May 2002 letter.  In 
neither his responsive June 2002 statement nor in any other 
statement has the appellant discussed his Reserve and/or 
National Guard service.  On remand, the appellant should be 
provided another opportunity to provide this information.  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  Convey 
(1) the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  Again contact the appellant and 
request he provide a detailed description 
of the dates of his Reserve and/or 
National Guard service.  Request he 
provide complete copies of all records 
(whether personnel and medical records) 
in his possession.  Associate with the 
claims file all documents obtained.  

3.  Request complete copies of the 
appellant's Reserve and/or National Guard 
records (both personnel and medical 
records) from the appropriate service 
department, the NPRC, and/or other 
appropriate records depository.  
Associate with the claims file all 
internal documents concerning this 
search, and all documents obtained from 
any source.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claims de novo.  
If a benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  The appellant 
has the right to submit additional evidence and argument on 
the matters herein remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



